t c no united_states tax_court sealy corporation and subsidiaries f k a the ohio mattress company and subsidiaries et al petitioners v commissioner of internal revenue respondent docket nos filed date ps had net operating losses for tax years to from deductible expenses they incurred to comply with various requirements of federal_law ie the internal_revenue_code the securities and exchange act and the employee_retirement_income_security_act_of_1974 cases of the following petitioners are consolidated herewith sealy corp subsidiaries f k a the ohio mattress co subsidiaries docket nos and the ohio mattress co licensing and components group subsidiaries f k a sealy inc subsidiaries docket nos and and sealy mattress co subsidiaries f k a ohio- sealy mattress manufacturing co subsidiaries docket nos and net operating losses generally may be carried back years sec_172 i r c however specified liability losses may be carried back years sec_172 f b i r c ps treated their losses as specified liability losses and carried them back to their tax_year ending date held ps' regulatory compliance costs are not specified liability losses stephen p kresnye and joseph a castrodale for petitioners elsie hall for respondent opinion colvin judge this case is before the court on petitioners’ motions for partial summary_judgment respondent determined the following deficiencies in petitioners' federal_income_tax petitioner year ending deficiency sealy corp sealy corp ohio mattress co sealy corp ohio mattress co sealy corp ohio mattress co sealy corp date date date date date date date date dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure petitioners seek a partial summary_judgment relating to their net_operating_loss carrybacks they contend that dollar_figure of expenses they incurred from to is specified liability losses under sec_172 and thus may be carried back years this is the first case in which we or to the best of our knowledge any court has decided the scope of sec_172 as discussed below we hold that petitioners’ compliance expenses at issue here are not specified liability losses and we deny petitioners' motion for partial summary_judgment a motion for summary_judgment or partial summary_judgment may be granted if there is no genuine issue of material fact and the decision can be rendered as a matter of law rule 61_tc_861 the parties agree that there is no material fact in dispute relating to the motion the parties have settled all of the other issues in this case unless otherwise indicated section references are to the internal_revenue_code in effect for the years at issue rule references are to the tax_court rules_of_practice and procedure a petitioners background petitioners are corporations the principal places of business of which were in seattle washington when the petitions were filed petitioners used the accrual_method of accounting and reported their income on fiscal years ending november b the public offering petitioners were privately owned before and thus were not subject_to the reporting requirements of the securities and exchange act of the act ch 48_stat_881 current version pincite u s c sec_78a-78lll the ohio mattress co first offered its stock for public sale in date the reporting requirements of the act have applied to petitioners since the act requires petitioners to file quarterly and annual financial reports with the securities_and_exchange_commission sec petitioners incurred expenses of dollar_figure in taxable years to for professional services to comply with reporting filing and disclosure requirements imposed by the act petitioners paid auditing and professional fees to kpmg peat marwick ernst whinney and ernst young to represent petitioners before the sec’s chief accountant’s office and to prepare sec registration statements s-1 and s-4 relating to public securities offerings petitioners incurred these expenses to comply with section a of the act u s c sec_78m which requires petitioners to file quarterly and annual reports with the sec and to have the annual reports audited by an independent public auditor c petitioners’ employee_benefits plans before petitioners adopted various employee benefit plans for their employees as employee_benefit_plan administrators petitioners are subject_to the employee_retirement_income_security_act_of_1974 erisa publaw_93_406 88_stat_841 u s c sec_1023 erisa requires administrators of employee benefit plans to use independent qualified public accountants to publish various reports relating to the plan id as a result petitioners paid auditing and professional fees of dollar_figure to kpmg peat marwick ernst whinney and ernst young from to to examine and prepare financial statements for petitioners and their employee benefit plans d the acquisitions and sec_338 elections in date sealy mattress co formerly known as ohio-sealy mattress manufacturing co a subsidiary of the ohio mattress co bought the stock of slumber products corp sealy mattress co of albany inc sealy mattress co of illinois inc sealy of minnesota inc sealy of connecticut inc the maryland bedding co sealy of maryland and virginia inc the metcalfe brothers inc and sealy mattress co of kansas city inc sealy mattress co bought sealy of michigan inc in date each of these companies the acquired companies had license agreements with sealy inc which is now known as the ohio mattress co licensing components group all but two of the acquired companies owned voting_stock in sealy inc after the acquisitions the ohio mattress co indirectly owned dollar_figure percent of sealy inc in date sealy mattress co bought dollar_figure percent of sealy inc from individual shareholders thereafter the ohio mattress co indirectly owned dollar_figure percent of sealy inc ’s voting_stock on date petitioners timely elected to treat the stock purchases except sealy inc and sealy of michigan as asset acquisitions under sec_338 e petitioners’ irs audits the internal_revenue_service irs audited petitioners’ tax returns for the years ending date date date date date date and date the irs examined petitioners’ books records and tax filings relating to the acquisitions petitioners paid ernst young american appraisal associates and other accounting and law firms for services relating to the and irs audits of petitioners’ and tax years most of petitioners’ irs examination expenses related to the irs audit of the acquisitions the sec_338 elections and petitioners’ return for the tax_year ending date petitioners paid dollar_figure in and for accounting and legal services relating to irs audits of petitioners’ tax_year petitioners incurred the expenses to comply with sec_7602 which allows the irs to examine taxpayers’ books_and_records to ascertain whether a return is correct petitioners reported that they had losses of dollar_figure for dollar_figure for dollar_figure for and dollar_figure for before taking into account net_operating_loss carrybacks or carryforwards on date petitioners filed amended returns for their tax years ending date and petitioners filed an amended_return for their tax_year ending date on date on it petitioners claimed a carryback of dollar_figure for specified liability losses under sec_172 specified liability losses reported on petitioners’ and amended returns do not exceed the amount of net operating losses reported on those returns respondent determined that petitioners may deduct dollar_figure as specified liability losses and dollar_figure as a loss subject_to the general 3-year carryback and 15-year carryforward under sec_172 petitioners concede that they may not deduct dollar_figure of this amount thus the amount in dispute is dollar_figure the following losses are in dispute tax_year ending acctg fees re audited financial statements and sec regis statements dollar_figure big_number big_number big_number acctg fees re prof employee_benefits fees financial re irs statements audit dollar_figure big_number big_number big_number -- -- dollar_figure dollar_figure petitioners reported that they had losses on their and returns part of which petitioners carried back as specified liability losses under sec_172 to the year ending date petitioners reported taxable_income of more than dollar_figure on the returns they originally filed for petitioners' specified liability losses included payments to their public auditors and to the sec in connection with petitioners’ compliance with the act and erisa and payments for legal and accounting services in connection with the irs audits the parties agree that the sec and erisa professional fees and the irs examination expenses described above are deductible under chapter discussion the parties have stipulated the amount of petitioners’ net operating losses the only issue for us to decide is whether petitioners may carry those losses back years or years a ten-year net_operating_loss_carryback for specified liability losse sec_1 ten-year net_operating_loss_carryback generally a taxpayer may carry a net_operating_loss back years before the loss_year and forward years after the loss_year sec_172 however a taxpayer that has a specified_liability_loss under sec_172 may carry that loss back to each of the tax years preceding the loss_year sec_172 this 10-year carryback includes product_liability and tort losses and nuclear decommissioning expenses sec_172 the 10-year carryback was enacted for product_liability losses in sec_172 revenue act of publaw_95_ sec_371 92_stat_2859 it was extended to specified liability and tort liability losses and costs of decommissioning nuclear power plants sec_172 in deficit_reduction_act_of_1984 defra publaw_98_369 98_stat_606 3the revenue reconciliation act of publaw_101_508 sec b stat combined sec_172 relating to product_liability losses and sec_172 relating to deferred statutory or tort liability losses and nuclear decommissioning costs and redesignated them as sec_172 providing rules relating to specified liability losses effective for net operating losses for tax years beginning after specified liability losses sec_172 defines a specified_liability_loss in pertinent part as follows in general --the term specified_liability_loss means the sum of the following amounts to the extent taken into account in computing the net_operating_loss for the taxable_year b any amount not described in subparagraph a allowable as a deduction under this chapter with respect to a liability which arises under a federal or state law if-- i the act or failure to act giving rise to such liability occurs at least years before the beginning of the taxable_year a liability shall not be taken into account under subparagraph b unless the taxpayer used an accrual_method of accounting throughout the period or periods during which the acts or failures to act giving rise to such liability occurred limitation --the amount of the specified_liability_loss for any taxable_year shall not exceed the amount of the net_operating_loss for such taxable_year the 10-year carryback for specified liability losses described in sec_172 applies if the taxpayer took the specified_liability_loss into account in computing its net_operating_loss for the taxable_year the expense resulting in the specified_liability_loss is deductible under chapter of the internal_revenue_code the liability with respect to which the taxpayer incurred the expense arose under a federal or state law the act or failure to act which gave rise to the liability occurred at least years before the taxable_year at issue the taxpayer used the accrual_method of accounting throughout the period in which the acts or failures to act giving rise to the liability occurred and the specified_liability_loss for any taxable_year does not exceed the net_operating_loss for that year sec_172 and the parties agree that petitioners meet requirements and to prevail petitioners must also meet requirements and deductions are a matter of legislative grace and petitioners bear the burden of proving that they are entitled to any deductions they claimed on their returns rule a 308_us_488 292_us_435 290_us_111 b whether the liability for which petitioners incurred the expense arose under a federal or state law petitioner’s liability to pay for professional services to be a specified_liability_loss the liability with respect to which petitioners incurred the expense must have arisen under a federal or state law sec_172 petitioners argue that their liability to pay accounting and professional fees and irs examination expenses arose under federal_law we disagree it is true that the act erisa and the internal_revenue_code require petitioners to file financial reports and disclosure statements maintain and provide books_and_records and cooperate with irs audits however those provisions do not establish petitioners’ liability to pay the amounts at issue petitioners’ liability to pay those amounts did not arise until petitioners contracted for and received the services petitioners' choice of the means of compliance and not the regulatory provisions determined the nature and amount of their costs if on the other hand petitioners had failed to comply with the auditing and reporting requirements or had not obtained the particular services in issue here their liability would have been in amounts not measured by the value of services thus petitioners' liability did not arise under federal_law enactment of the specific liability loss rule with the economic_performance rules our interpretation is entirely consistent with the legislative_history which accompanied enactment of the predecessor of the specified_liability_loss provision before_1984 an accrual basis taxpayer generally could deduct an expense for the tax_year in which a all events had occurred which determined the fact of the liability and b the amount of the liability could be determined with reasonable accuracy 269_us_422 defra sec_91 98_stat_606 provided that the all_events_test is not met before economic_performance occurs sec_461 in the case of liability to pay a person who provides goods or services to the taxpayer economic_performance occurs as that person provides the goods or services to the taxpayer sec_461 in the legislative_history accompanying enactment of the economic_performance rules congress described the pre-defra law gave an overview of the house bill discussed the economic_performance rules added by defra and described the predecessor of the specified_liability_loss rule the conference_report for defra states in pertinent part g accounting change sec_1 premature accruals economic_performance net_operating_loss carrybacks the house bill provides a 10-year carryback for net operating losses attributable to certain liabilities deferred under these provisions the bill also provides a special carryback rule for losses_incurred in connection with the decommissioning of a nuclear power plant such losses may be carried back to each of the taxable years during the period beginning with the taxable_year in which the plant was placed_in_service no loss however may be carried back to a taxable_year beginning before date unless it may be carried back without regard to these rules the provisions of the bill apply generally to expenses_incurred without regard to the economic_performance requirement after the date of enactment conference agreement the conference agreement generally follows the house bill with modifications h conf rept pincite 1984_3_cb_1 the conference_report states that the 10-year carryback of specified liability losses applies to net operating losses attributable to certain liabilities deferred under these provisions these provisions are the limits on premature accruals ie the economic_performance rules of sec_461 this suggests that congress intended the 10-year carryback to apply only to liabilities for which deduction is deferred by the economic_performance rules petitioners' accrual of the deduction for the expenses at issue was not deferred by the economic_performance rules since the economic_performance rules do not limit petitioners' accrual of the deduction for the compliance expenses at issue we conclude that congress did not intend those expenses to qualify as specified liability losses categories of property eligible for a 10-year carryback sec_172 provides a 10-year carryback for product_liability expenses tort losses and nuclear_power_plant_decommissioning_costs among other specified liability losses we think congress intended the 10-year carryback for liability losses under sec_172 to apply to a relatively narrow class of liabilities similar to the others identified by the statute under the ejusdem_generis_rule of statutory construction general words that follow the enumeration of specific classes are construed as applying only to things of the same general class as those enumerated 817_f2d_368 5th cir 76_tc_580 applying the rule_of ejusdem generis to interpret other_casualty 68_tc_184 we think that the costs at issue here are routine costs and are not of the same general type as those other categories petitioners argue that according to the plain language of sec_172 petitioners’ costs of compliance with the act erisa and the internal_revenue_code are specified liability losses we disagree there is nothing in the statute that plainly or at all for that matter establishes that petitioners may carry their compliance costs back for years we conclude that petitioners' compliance costs and other accounting expenses were not liabilities that arose under federal or state law c whether the act or failure to act which gave rise to the liability occurred at least years before the taxable years at issue to be a specified_liability_loss under sec_172 the act giving rise to the liability under a federal or state law must have occurred at least years before the start of the taxable_year sec_172 petitioners’ contention that they meet this requirement follows from their contention that their liability to pay those costs arose under federal_law to which they were made subject more than years before the years at issue we disagree for the reasons stated above at par b petitioners make no other argument that the liability at issue arose more than years before the years at issue thus we conclude that petitioners do not meet this requirement d conclusion we hold that petitioners’ professional fees and irs examination expenses are not specified liability losses under sec_172 and thus are not eligible for the 10-year carryback under sec_172 to reflect the foregoing and concessions orders will be issued denying petitioners' motions for partial summary_judgment
